Per Curiam.

The Code provisions as to a dismissal, where title to real property is involved, relate exclusively to actions, not to proceedings, and such a defense does not oust a Municipal Court justice of jurisdiction in summary proceedings. Quinn v. Quinn, 46 App. Div. 241. The final order made below must, therefore, be reversed. Counsel for the appellants is mistaken in his contention that a counterclaim cannot be interposed by a tenant in a summary proceeding. While section 1359 of the Consolidation Act (Laws 1882, chap. 410) does not give such a right, yet section 2244 of the Code of Civil Procedure, which provides for the interposition of counterclaims in such proceedings, is still applicable to the Municipal Court of the city of New York.
Final order reversed. and new trial ordered, with costs to the appellants to abide event.
Present: Beekman, P. J., Giegerich and O’Gorman, JJ. •
Final order reversed and new trial ordered, with costs to appellants to abide event.